DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 5/17/2022 that has been entered, wherein claims 1-2,4,6-10,12-15,20-23 and 25-30 are pending, claims 3, 5, 11, 16-19 and 31-46 are canceled and claim 12 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9-10, 13-14 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over  Senda (US 2016/0056273 A1) in view of Bergmann et al. (US 2012/0211793 A1) both of record.
Regarding claim 1, Senda teaches a transistor device structure(Fig. 5), comprising: 
a submount(100, ¶0035); 
a transistor die(10, ¶0022) on the submount(100, ¶0035); and 
a metal bonding layer(18, 18’ 18”, ¶0036) between the submount(100, ¶0035) and the transistor die(10, ¶0022), the metal bonding stack providing mechanical attachment of the transistor die(10, ¶0022) to the submount(100, ¶0035), 
wherein the metal bonding layer(18, 18’ 18”, ¶0036) comprises gold, tin and nickel(¶0036).
 
Senda does not teach a weight percentage of a combination of nickel and tin in the metal bonding layer(18, 18’ 18”, ¶0036) is greater than 50 percent and a weight percentage of gold in the metal bonding layer(18, 18’ 18”, ¶0036) is less than 25 percent.

Bergmann teaches a metal bonding layer(Fig. 17) wherein a combination of nickel and tin in the metal bonding layer(130, ¶0132) is greater than 50 percent(¶0133) and a weight percentage of gold in the metal bonding layer(130, ¶0132) is less than 25 percent(¶0132). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Senda, so that a combination of nickel and tin in the metal bonding layer is greater than 50 percent and a weight percentage of gold in the metal bonding layer is less than 25 percent, as taught by Bergmann, in order to provide mechanical and/or electrical attachments with high thermal stability and/or high thermal strength with high electrical conductivity and/or low thermal resistance(¶0148), to reduce the amount of gold in the bonding layer and thus reduce the overall cost of the device(¶0123) and have a metal bonding layer with a relatively low initial melting temperature(¶0134).

It is noted that although Bergmann does not disclose a transistor device structure as Applicant’s claimed invention, Bergmann is pertinent to the problem of reducing the cost of the metal bonding layer and needing a low initial bonding temperature metal bonding layer that can withstand higher operating temperatures that is recited in Applicant’s specification(¶0077 of the instant application).

Regarding claim 2, Senda teaches the transistor device structure of Claim 1, wherein the weight percentage of gold in the metal bonding layer(18, 18’ 18”, ¶0036) is less than 10 percent.
Bergmann teaches a metal bonding layer(Fig. 17) wherein the weight percentage of gold in the metal bonding layer(130, ¶0132) is less than 10 percent(¶0132). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Senda, so that the weight percentage of gold in the metal bonding layer is less than 10 percent, as taught by Bergmann, in order to provide mechanical and/or electrical attachments with high thermal stability and/or high thermal strength with high electrical conductivity and/or low thermal resistance(¶0148), to reduce the amount of gold in the bonding layer and thus reduce the overall cost of the device(¶0123) and have a metal bonding layer with a relatively low initial melting temperature(¶0134).

It is noted that although Bergmann does not disclose a transistor device structure as Applicant’s claimed invention, Bergmann is pertinent to the problem of reducing the cost of the metal bonding layer and needing a low initial bonding temperature metal bonding layer that can withstand higher operating temperatures that is recited in Applicant’s specification(¶0077 of the instant application).

Regarding claim 4, Senda teaches the transistor device structure of Claim 1, but is silent in regards to the metal bonding layer(18, 18’ 18”, ¶0031, ¶0036) further comprises a barrier layer between a tin portion(18, 18’ 18”, ¶0036) of the metal bonding layer(18, 18’ 18”, ¶0031, ¶0036) and the transistor die(10, ¶0022).

Bergmann teaches a metal bonding layer(Fig. 17) wherein the metal bonding layer(130, ¶0132) further comprises a barrier layer(36, ¶0122) between a tin portion(134B, ¶0122) of the metal bonding layer(130, ¶0132) and the die(100, ¶0036). Inserting the metal bonding layer of Bergmann in to the device of Senda, would result in a barrier layer between a tin portion of the metal bonding layer and the transistor die. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Senda, so that the metal bonding layer further comprises a barrier layer between a tin portion of the metal bonding layer and the transistor die, as taught by combining with Bergmann, in order to provide mechanical and/or electrical attachments with high thermal stability and/or high thermal strength with high electrical conductivity and/or low thermal resistance(¶0148), to reduce the amount of gold in the bonding layer and thus reduce the overall cost of the device(¶0123) and have a metal bonding layer with a relatively low initial melting temperature(¶0134).

It is noted that although Bergmann does not disclose a transistor device structure as Applicant’s claimed invention, Bergmann is pertinent to the problem of reducing the cost of the metal bonding layer and needing a low initial bonding temperature metal bonding layer that can withstand higher operating temperatures that is recited in Applicant’s specification(¶0077 of the instant application).

Regarding claim 7, Senda teaches the transistor device structure of Claim 1, further comprising a substrate contact layer(16, ¶0031) between the metal bonding layer(18, 18’ 18”, ¶0036) and the transistor die(10, ¶0022).

Regarding claim 9, Senda teaches the transistor device structure of Claim 1, wherein the transistor die(10, ¶0022) comprises: 
a substrate(11a, ¶0027);
a channel layer(11b, ¶0027) on the substrate(11a, ¶0027); 
a barrier layer(11c, ¶0027) on the channel layer(11b, ¶0027); and 
a via(15, ¶0035) penetrating the substrate(11a, ¶0027), the channel layer(11b, ¶0027), and the barrier layer(11c, ¶0027), wherein 
a first portion(portion of 18 outside of 15,  ¶0036) of the metal bonding layer(18, 18’ 18”, ¶0036) is between the substrate(11a, ¶0027) and the submount(100, ¶0035), and wherein a second portion(portion of 18, 18’ 18”, inside of 15,  ¶0036) of the metal bonding layer(18, 18’ 18”, ¶0036) is on a sidewall of the via(15, ¶0035).

Regarding claim 10, Senda teaches the transistor device structure of Claim 9, wherein a composition(18, Au-Sn solder, ¶0036) of the first portion(portion of 18 outside of 15,  ¶0036) of the metal bonding layer(18, 18’ 18”, ¶0036) is different than a composition(18”, intermetallic compound of Sn and Ni, ¶0036) of the second portion(portion of 18, 18’ 18”, inside of 15,  ¶0036) of the metal bonding layer(18, 18’ 18”, ¶0036).

Regarding claim 13, Senda teaches the transistor device structure of Claim 1.

The limitation of an operating frequency of the transistor device structure is between 500 MHz and 75 GHz is a recitation how the product/device is being used. The transistor device structure as defined by the combination of Senda and Bergmann could be used an operating frequency of the transistor device structure is between 500 MHz and 75 GHz and thus the combination of Senda and Bergmann anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Regarding claim 14, Senda teaches the transistor device structure of Claim 1.

The limitation of a power output of the transistor device structure is between 50W and 200W is a recitation how the product/device is being used. The transistor device structure as defined by the combination of Senda and Bergmann could be used with a power output of the transistor device structure is between 50W and 200W and thus the combination of Senda and Bergmann anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Regarding claim 25, Senda teaches the transistor device structure(Fig. 5), comprising: 
a transistor die(10, ¶0022) comprising a semiconductor structure(11, ¶0027) including a semiconductor substrate(11a, ¶0027), a barrier layer(11c, ¶0027) and a channel layer(11b, ¶0027); 
a source contact(13, ¶0036) on the semiconductor structure(11, ¶0027); 
a via(15, ¶0035) penetrating the semiconductor substrate(11a, ¶0027), the barrier layer(11c, ¶0027), and the channel layer(11b, ¶0027) to be electrically coupled to the source contact(13, ¶0036); 
a metal bonding layer(16, 18, 18’ 18”, ¶0031, ¶0036), the metal bonding layer(16, 18, 18’ 18”, ¶0031, ¶0036) comprising a first portion(portion of 16, 18, 18’ 18”, inside of 15,  ¶0036) within the via(15, ¶0035); and 
a submount(100, ¶0035) on the metal bonding layer(16, 18, 18’ 18”, ¶0031, ¶0036), 
wherein the metal bonding layer(16, 18, 18’ 18”, ¶0031, ¶0036) comprises an alloy of tin and nickel(18”, intermetallic compound of Sn and Ni, ¶0036).

Senda is silent in regards to a weight percentage of a combination of nickel and tin in the metal bonding layer(18, 18’ 18”, ¶0036) is greater than about 50 percent.

Bergmann teaches a metal bonding layer(Fig. 17) wherein a combination of nickel and tin in the metal bonding layer(130, ¶0132) is greater than 50 percent(¶0133). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Senda, so that a combination of nickel and tin in the metal bonding layer is greater than 50 percent, as taught by Bergmann, in order to provide mechanical and/or electrical attachments with high thermal stability and/or high thermal strength with high electrical conductivity and/or low thermal resistance(¶0148), to reduce the amount of gold in the bonding layer and thus reduce the overall cost of the device(¶0123) and have a metal bonding layer with a relatively low initial melting temperature(¶0134).

It is noted that although Bergmann does not disclose a transistor device structure as Applicant’s claimed invention, Bergmann is pertinent to the problem of reducing the cost of the metal bonding layer and needing a low initial bonding temperature metal bonding layer that can withstand higher operating temperatures that is recited in Applicant’s specification(¶0077 of the instant application).

Regarding claim 26, Senda teaches the transistor device structure of Claim 25, wherein the metal bonding layer(16, 18, 18’ 18”, ¶0031, ¶0036) further comprises gold(, ¶0031, ¶0036).

Senda is silent in regards to a weight percentage of gold in the metal bonding layer(18, 18’ 18”, ¶0036) is less than about 25 percent.

Bergmann teaches a metal bonding layer(Fig. 17) wherein a weight percentage of gold in the metal bonding layer(130, ¶0132) is less than 25 percent(¶0132). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Senda, so that a weight percentage of gold in the metal bonding layer is less than 25 percent, as taught by Bergmann, in order to provide mechanical and/or electrical attachments with high thermal stability and/or high thermal strength with high electrical conductivity and/or low thermal resistance(¶0148), to reduce the amount of gold in the bonding layer and thus reduce the overall cost of the device(¶0123) and have a metal bonding layer with a relatively low initial melting temperature(¶0134).

It is noted that although Bergmann does not disclose a transistor device structure as Applicant’s claimed invention, Bergmann is pertinent to the problem of reducing the cost of the metal bonding layer and needing a low initial bonding temperature metal bonding layer that can withstand higher operating temperatures that is recited in Applicant’s specification(¶0077 of the instant application).

Regarding claim 27, Senda teaches the transistor device structure of Claim 25, wherein the metal bonding layer(16, 18, 18’ 18”, ¶0031, ¶0036) further comprises a second portion(portion of 16, 18 outside of 15,  ¶0036) that is outside the via(15, ¶0035) and between the semiconductor substrate(11a, ¶0027) and the submount(100, ¶0035).

Regarding claim 28, Senda teaches the transistor device structure of Claim 27, wherein a composition(18”, intermetallic compound of Sn and Ni, ¶0036) of the first portion(portion of 16, 18, 18’ 18”, inside of 15,  ¶0036) of the metal bonding layer(16, 18, 18’ 18”, ¶0031, ¶0036) is different than a composition(18, Au-Sn solder, ¶0036) of the second portion(portion of 16, 18 outside of 15,  ¶0036) of the metal bonding layer(16, 18, 18’ 18”, ¶0031, ¶0036).

Regarding claim 29, Senda teaches the transistor device structure of Claim 25, wherein the first portion(portion of 16, 18, 18’ 18”, inside of 15,  ¶0036) of the metal bonding layer(16, 18, 18’ 18”, ¶0031, ¶0036) is disposed at a same level as a portion of the channel layer(11b, ¶0027).

Regarding claim 30, Senda, teaches the transistor device structure of Claim 25, wherein the metal bonding layer(16, 18, 18’ 18”, ¶0031, ¶0036) further comprises a barrier layer(16, ¶0031) between a tin portion(18, 18’ 18”, ¶0036) of the metal bonding layer(16, 18, 18’ 18”, ¶0031, ¶0036) and the transistor die(10, ¶0022).

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over  Senda (US 2016/0056273 A1) and Bergmann et al. (US 2012/0211793 A1) as applied to claim 1 above, further in view of Kosaka (US 2011/0084341 A1) all of record.
Regarding claim 6, Senda teaches the transistor device structure of Claim 1, wherein the metal bonding layer(18, 18’ 18”, ¶0036) is between the submount(100, ¶0035) and the transistor die(10, ¶0022) in a first direction(vertical direction), 

Senda and  Bergmann  are silent in regards to a longest dimension of the metal bonding layer(18, 18’ 18”, ¶0036) in a second direction(horizontal direction) that is perpendicular to the first direction(vertical direction) exceeds 3.5 mm.

Kosaka teaches a transistor device structure(Fig. 1a) wherein a longest dimension(L1, ¶0018) of the metal bonding layer(32, Fig. 5 ¶0036) in a second direction(direction of L1) that is perpendicular to the first direction exceeds 3.5 mm(5mm, ¶0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Senda, so that a longest dimension of the metal bonding layer in a second direction that is perpendicular to the first direction exceeds 3.5 mm, as taught by Kosaka, in order to suppress cracks generated in the transistor device structure due to a via hole and to reduced chip size(¶0025)
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over  Senda (US 2016/0056273 A1) and Bergmann et al. (US 2012/0211793 A1) as applied to claim 1 and 7 above, further in view of Chou et al. (TW 202042314 A).
Regarding claim 8, Senda teaches the transistor device structure of Claim 7, wherein the substrate contact layer(16, ¶0031) comprises a gold layer(¶0031).

Senda and Bergmann are silent in regards to the contact layer(101, ¶0035) comprises a gold layer(101, ¶0035, ¶0031) having a thickness between 2 um and 8 um.

Chou teaches a transistor device structure(Fig. 3A) wherein the contact layer(240, page 5, ¶03) comprises a gold layer(page 5, ¶03) having a thickness between 2 um and 8 um(page 5, ¶03). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Senda, so that the contact layer comprises a gold layer having a thickness between 2 um and 8 um, in order to improve the strength and reliability of bond(page 5, ¶07).
Claims 15, 20, 22, 23  are rejected under 35 U.S.C. 103 as being unpatentable over  Senda (US 2016/0056273 A1) in view of Kosaka (US 2011/0084341 A1) both of record.
Regarding claim 15, Senda teaches a transistor device structure(Fig. 5), comprising: 
a submount(100, ¶0035); 
a transistor die(10, ¶0022) on the submount(100, ¶0035); and 
a metal bonding layer(18, 18’ 18”, ¶0036) between the submount(100, ¶0035) and the transistor die(10, ¶0022) in a first direction(vertical direction), the metal bonding layer(18, 18’ 18”, ¶0036) providing mechanical attachment of the transistor die(10, ¶0022) to the submount(100, ¶0035), 
wherein a composition of the metal bonding layer(18, 18’ 18”, ¶0036) predominately comprises nickel and tin(18”, intermetallic compound of Sn and Ni, ¶0036). 

Senda is silent in regards to a longest dimension of the metal bonding layer(18, 18’ 18”, ¶0036) exceeds 3.5 mm in a second direction(horizontal) that is perpendicular to the first direction(vertical).

Kosaka teaches a transistor device structure(Fig. 1a) wherein a longest dimension(L1, ¶0018) of the metal bonding layer(32, Fig. 5 ¶0036) exceeds 3.5 mm(5mm, ¶0018) in a second direction(direction of L1) that is perpendicular to the first direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Senda, so that a longest dimension of the metal bonding layer exceeds 3.5 mm in a second direction that is perpendicular to the first direction, as taught by Kosaka, in order to suppress cracks generated in the transistor device structure due to a via hole and to reduced chip size(¶0025).

Regarding claim 20, Senda teaches the transistor device structure of Claim 15, further comprising a contact layer(101, ¶0035) between the submount(100, ¶0035) and the metal bonding layer(18, 18’ 18”, ¶0036).

Regarding claim 22, Senda teaches the transistor device structure of Claim 15, wherein the transistor die(10, ¶0022) comprises: 
a substrate(11a, ¶0027); 
a channel layer(11b, ¶0027) on the substrate(11a, ¶0027); 
a barrier layer(11c, ¶0027) on the channel layer(11b, ¶0027); and 
a via(15, ¶0035) penetrating the substrate(11a, ¶0027), the channel layer(11b, ¶0027), and the barrier layer(11c, ¶0027),
 wherein a first portion(portion of 18 outside of 15,  ¶0036) of the metal bonding layer(18, 18’ 18”, ¶0036) is between the substrate(11a, ¶0027) and the submount(100, ¶0035), and 
wherein a second portion(portion of 18, 18’ 18”, inside of 15,  ¶0036) of the metal bonding layer(18, 18’ 18”, ¶0036) is on a sidewall of the via(15, ¶0035).

Regarding claim 23, Senda teaches the transistor device structure of Claim 22, wherein a composition(18, Au-Sn solder, ¶0036) of the first portion(portion of 18 outside of 15,  ¶0036) of the metal bonding layer(18, 18’ 18”, ¶0036) is different than a composition(18”, intermetallic compound of Sn and Ni, ¶0036) of the second portion(portion of 18, 18’ 18”, inside of 15,  ¶0036) of the metal bonding layer(18, 18’ 18”, ¶0036).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over  Senda (US 2016/0056273 A1) and Kosaka (US 2011/0084341 A1) as applied to claim 15 and 20 above, further in view of Chou et al. (TW 202042314 A) all of record.
Regarding claim 21, Senda, in view of Kosaka, teaches the transistor device structure of Claim 20, wherein the contact layer(101, ¶0035) comprises a gold layer(101, ¶0035, ¶0031) having a thickness between 2 um and 8 um.
 
Senda is silent in regards to the contact layer(101, ¶0035) comprises a gold layer(101, ¶0035, ¶0031) having a thickness between 2 um and 8 um.

Chou teaches a transistor device structure(Fig. 3A) wherein the contact layer(240, page 5, ¶03) comprises a gold layer(page 5, ¶03) having a thickness between 2 um and 8 um(page 5, ¶03). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Senda, so that the contact layer comprises a gold layer having a thickness between 2 um and 8 um, in order to improve the strength and reliability of bond(page 5, ¶07).

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 25, Applicant argue the LED bonding layers of Bergmann are neither in the field of nor reasonably pertinent to the claimed transistor device structures, Bergmann is non-analogous and cannot be properly relied upon in the obviousness rejections of the pending claims. See MPEP 2141.01(a).

In response to applicant's argument that Bergmann is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bergmann is pertinent to the particular problem with which the applicant was concerned which is the problem of reducing the cost of the metal bonding layer and needing a low initial bonding temperature metal bonding layer that can withstand higher operating temperatures that is recited in Applicant’s specification(¶0077 of the instant application).  A person of ordinary skill in the art looking to solve the problem of reducing the cost of the metal bonding layer and needing a low initial bonding temperature metal bonding layer that can withstand higher operating temperatures, would look to the disclosure of Bergmann which teaches a metal bonding layer that provides mechanical and/or electrical attachments with high thermal stability and/or high thermal strength with high electrical conductivity and/or low thermal resistance(¶0148), reduces the amount of gold in the bonding layer and thus reduce the overall cost of the device(¶0123) and provides a metal bonding layer with a relatively low initial melting temperature(¶0134).

Applicant further argue the limitation of "wherein a weight percentage of a combination of nickel and tin in the metal bonding layer is greater than 50 percent," is patentable over Senda and Bergmann. While Bergmann may describe that "[t]he bonding layer may include a metal alloy that is more than 90 percent nickel and tin by weight,'" (Bergmann, Paragraph 0133), at least the above-cited portions of the present specification provide sufficient evidence (with respect to criticality by way of unexpected results) to rebut a prima facie case obviousness.

The examiner respectfully submits that as stated in MPEP 2131.03(II) the prior art which teaches a range overlapping the claimed range anticipates if the prior art range disclose the claimed range with sufficient specificity. In this case, Bergmann teaching of the metal bonding layer that is more than 90 percent nickel and tin by weight 90(¶0133) anticipates the limitation of weight percentage of a combination of nickel and tin in the metal bonding layer is greater than 50 percent as Bergmann discloses a narrower range then the claimed limitation. 

Regarding claim 15, Applicant argue Senda is silent as the alleged metal bonding layer predominately including Ni and Sn. Indeed, as conceded by the Office Action in the rejection of Claim 1, "Senda does not teach a weight percentage of a combination of nickel and tin in the metal bonding layer...is greater than 50 percent." Office Action, Page 5.

The examiner respectfully submits that Senda teaches intermetallic compound 18” is predominately made of Sn and Ni(¶0036). Thus Senda teaches “a composition of the metal bonding layer(18, 18’ 18”, ¶0036) predominately comprises nickel and tin(18”, intermetallic compound of Sn and Ni, ¶0036)”.  In claim 15, Applicants are not claiming the “metal bonding layer comprises gold, tin and nickel, and wherein a weight percentage of a combination of nickel and tin in the metal bonding layer is greater than 50 percent”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., metal bonding layer comprises gold, tin and nickel, and wherein a weight percentage of a combination of nickel and tin in the metal bonding layer is greater than 50 percent) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892